Citation Nr: 0622916	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
May 1986 to May 1993, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The evidence of record indicates that the appellant's 
nonservice-connected right ear hearing is assigned a Level I 
designation under § 38 C.F.R. §§ 4.85 and 4.86(a).

3.  The evidence of record indicates that the appellant's 
service-connected left ear hearing is no worse than Level III 
when evaluated under § 38 C.F.R. § 4.85.

4.  The evidence of record indicates that the appellant's 
service-connected left ear hearing is no worse than Level 
VIII when evaluated under 38 C.F.R. § 4.86(a).


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1 - 4.14, 4.85, 4.86(a), Diagnostic Code 6100 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased compensable evaluation for left ear hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The September 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant underwent two VA 
examinations in January 2005 and March 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
examination reports of record are thorough and supported by a 
VA outpatient treatment record.  Therefore, they are adequate 
upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the noncompensable disability rating at 
issue here for the appellant's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

B.  Law and Analysis 

The appellant has currently been assigned a noncompensable 
disability rating for left ear hearing loss under the 
provisions of 38 C.F.R. § 38 C.F.R. § 4.85, Diagnostic Code 
6100.  At present, the appellant contends that his disability 
is more disabling than currently evaluated and has appealed 
for an increased rating. See August 2003 statement in support 
of claim.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the claim; and 
as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CN) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the appellant's left ear hearing 
loss.  In this regard, the Board observes that the appellant 
was afforded a VA examination for his left ear hearing loss 
in January 2005, during which his audiometric puretone 
thresholds were reported as follows:  

HERTZ
1000
2000
3000
4000
Average
LEFT
60
85
95
95
84

The average hearing loss for the left ear was reported as 84 
decibels (60 + 85 + 95 + 95 = 335/4 = 84); and the 
appellant's speech recognition score was reported as 92 
percent.  According to Table VI of the Schedule for Rating 
Disabilities, the appellant's left ear would be designated as 
a Roman numeral III since it has a discrimination range of 82 
to 89 decibels with a speech discrimination score ranging 
from 92 to 100. See 38 C.F.R. § 4.85, Table VI.  The 
appellant's right ear would be designated as a Roman numeral 
I in accordance with the Code of Federal Regulations. See 38 
C.F.R. § 4.85(f) ("If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation of I, subject to the 
provisions of § 3.383 of this chapter").  In this regard, 
compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice- 
connected disability is not the result of the appellant's own 
willful misconduct. 38 C.F.R. § 3.383(a).  If hearing 
impairment in one ear is compensable to a degree of 10 
percent or more as a result of service-connected disability, 
and there is hearing impairment in the other ear as a result 
of nonservice-connected disability that meets the provisions 
of 38 C.F.R. § 3.385, compensation is payable as if both 
disabilities were service-connected.  38 C.F.R. § 
3.383(a)(3)).  The results of the tests conducted on VA 
examination establish that the appellant has no worse than 
Level VIII hearing in his service-connected left ear 
(utilizing Table VIa).  For purposes of evaluating the 
hearing loss in the right ear, the Board must initially 
assume that the appellant has Level I hearing in his 
nonservice-connected left ear.  This results in a 
noncompensable rating for the left ear.  The audiological 
evaluations do show that the appellant has a hearing loss 
disability in the nonservice-connected right ear as defined 
by VA regulations.  38 C.F.R. § 3.385.  However, to have an 
independently compensable hearing loss disability in the 
service-connected left ear, the appellant would have to be 
assigned a numeral designation of at least X.  See Table VII.  
Since the highest numeral designation for the appellant's 
left ear is no worse than VIII, then he does not have 
sufficient hearing loss in the service-connected left ear to 
warrant considering the impaired hearing in the nonservice-
connected left ear when rating his disability.  The 
nonservice-connected right ear is therefore assigned a level 
I.  Thus, provisions of 38 C.F.R. § 3.383(a)(3) regarding 
paired extremities are inapplicable.  Further, utilizing the 
appropriate designations under Diagnostic Code 6100, the 
percentage evaluation assigned for the appellant's hearing 
impairment would remain at zero or noncompensable.    

The Board observes that the appellant was afforded another VA 
audiological examination in March 2005.  This examination 
report revealed audiometric puretone thresholds of:   

HERTZ
1000
2000
3000
4000
Average
LEFT
50
60
80
90
70

The average hearing loss for the left ear was reported as 70 
decibels (50 + 60 + 80 + 90 = 280/4 = 70).  The appellant's 
speech recognition score was reported as 90 percent.  
Utilizing this data under Table VI of the Schedule for Rating 
Disabilities, the appellant's left ear would continue to be 
designated as a Roman numeral III since it has a 
discrimination range of 66 to 73 decibels with a speech 
discrimination score ranging from 84 to 90. See 38 C.F.R. 
§ 4.85, Table VI.  As discussed above, the appellant's right 
ear remains designated as a Roman numeral I.  Utilizing these 
designations under Diagnostic Code 6100, the percentage 
evaluation assigned for the appellant's hearing impairment 
remains at zero.  Thus, the appellant's disability rating for 
his service-connected left ear hearing loss continues to be 
assigned a noncompensable evaluation under 38 C.F.R. § 4.85 
regardless of whether the January 2005 or March 2005 
examination data is used to analyze the claim. 

The Board has also evaluated the appellant's claim under the 
provisions of 38 C.F.R. § 4.86(a) [exceptional patterns of 
hearing impairment] as the appellant's left ear hearing loss 
meets the criteria under that section in his January 2005 
examination report.  As set forth above, VA regulations 
provide that in cases where the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. See 38 C.F.R. § 
4.86(a)(emphasis added).  According to Table VIa of the 
Schedule for Rating Disabilities, the appellant's left ear 
would be designated as a Roman numeral VIII since he has  
hearing loss ranging between 84 to 89 decibels. See 38 C.F.R. 
§ 4.85, Table VIa.  The appellant's right ear would continue 
to be designated as a Roman numeral I in accordance with the 
Code of Federal Regulations. See 38 C.F.R. § 4.85(f).  
However, even when utilizing these designations under 
Diagnostic Code 6100, the appellant's disability evaluation 
remains at zero.      

Thus, based upon the January 2005 and March 2005 audiological 
examinations, the Board finds that the appellant's left ear 
hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  In making this 
determination, the Board has considered the appellant's 
statements regarding his belief that his hearing loss 
warrants an increased evaluation. August 2003 statement in 
support of claim; September 2003 letter to the RO.  It is 
clear from the evidence of record that the appellant 
experiences left ear hearing loss and that his hearing loss 
has increased in severity over time. See September 1993 VA 
audiological examination (average puretone decibel loss for 
the left ear was 53.75); March 1999 VA audiological 
examination report (average puretone decibel loss for the 
left ear was 60, although results were not considered 
reliable for rating purposes).  However, the objective 
medical evidence has not shown that his service-connected 
left ear hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  

In preparing this decision, the Board has also considered an 
August 2003 audiogram submitted by the appellant in support 
of his claim.  However, the Board finds the audiogram to be 
of little probative value to the analysis of this claim since 
(1) it is unknown whether the audiogram was performed in 
compliance with 38 C.F.R. § 4.85(a) and (2) an interpretation 
of the audiogram was not provided.  As such, the specific 
puretone thresholds for the appellant's left ear hearing are 
not available for computation under either 38 C.F.R. § 4.85 
or 38 C.F.R. § 4.86.  Regardless, a simple visual inspection 
of the appellant's left ear audiogram indicates that the 
appellant's hearing in that ear was better in August 2003 
than it was in January 2005; and that the August 2003 
audiogram is consistent with the findings set forth in the 
March 2005 examination report.  As such, the August 2003 
audiogram is of little probative weight.  

Therefore, the Board finds that the appellant's left ear 
hearing loss was properly assigned a noncompensable 
disability rating under Diagnostic Code 6100; and concludes 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation.  As such, the 
appellant's request for an increased rating for his left ear 
hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the appellant that his left ear hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for left ear 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


